Citation Nr: 1428380	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the spine (claimed as back strain). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from May 1972 to July 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDING OF FACT

The competent credible evidence of record is against a finding that the Veteran's arthritis of the spine is causally related to, or was aggravated by, his active service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the spine (claimed as back strain) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in November 2006 and May 2008.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in August 2007.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis may be service connected if it is manifested to a compensable degree within one year of separation from service.  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Arthritis of the Spine

The Veteran contends that his current back condition is related to a July 1974 in-service injury.  In a November 2006 statement, the Veteran stated that after the July 1974 injury, he had back pain with physical labor.  The Veteran reported that his back pain became a daily problem around the age of 25 and that his pain is now constant.  

Service treatment records indicate that the Veteran presented in July 1974 with complaints of back pain.  The Veteran reported that he had a two week history of mild, dull, low back pain without radiation that started after diving into shallow water from about thirty feet.  The Veteran reported that he had to arch his back to avoid hitting the bottom of the pool.  On examination, range of motion was normal and there was no compression or point pain.  The Veteran was diagnosed with mild low back strain and he was prescribed Robaxin and heat.  

Aside from the July 1974 incident, the Veteran's service treatment records are silent for complaints of or treatment for a back condition or pain.  A separation examination dated July 1974 did not note any back conditions.  

The evidence of record does not show that the Veteran's back condition manifested to a compensable degree within one year after his separation from service; service connection cannot be established on the basis of presumption.  

Post-service treatment records dated January 1996 note that the Veteran had some degenerative changes in his lumbar spine.  

A November 2001 letter from a private doctor states that the Veteran has Marfan syndrome and that the Veteran has many of the skeletal features of Marfan syndrome and scoliosis.  

VA treatment records indicate that the Veteran complained of back pain, but none of these records suggest indicate that the Veteran's back condition was related to his service.  

In October 2006, the Veteran reported that he was in a motorcycle accident and that he hurt his lower back, right knee and right foot when he hit a car.  X-rays noted no evidence of an acute fracture or malalignment of the lumbar spine.  

During an August 2007 VA examination, the Veteran reported the July 1974 in-service injury and stated that he has back pain and spasms.  He had no spinous or paraspinous tenderness, and no indication of muscle spasm.  Range of motion was normal, with no indications of pain, weakness or fatigue on repetitive use.  X-rays showed severe degenerative joint disease with osteophytosis and disc space narrowing.  

The examiner opined that the Veteran's arthritic back condition is not related to the Veteran's service.  The examiner explained that the Veteran's service treatment records did not show any major injury to the back, and aside from the July 1974 incident, service treatment records were silent for complaints of or treatment for a back condition.  The examiner also noted that the Veteran's x-rays "show a generalized age acquired degenerative disc disease that you would find in someone of his age."  

The Board gives great weight to the August 2007 VA opinion, as it was based on a review of the Veteran's claims file, the Veteran's reported history and examination.  

The Veteran maintains that his back condition is related to service.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, diagnosing arthritis and conditions of the spine fall outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Specifically, the Veteran's back condition can have many different etiologies, including his October 2006 back injury or his other medical conditions.  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology are of no probative value because this involves a complex medical question.  Id.  

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding that the Veteran's degenerative arthritis of the spine is related to his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the service connection for a back condition must be denied.  38 U.S.C.A §5107.


ORDER

Entitlement to service connection for degenerative arthritis of the spine (claimed as back strain) is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


